                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JOSEPH MALATAMBAN RAAB,

                                                      Case No. 2:19-cv-108
                       Plaintiff,
                                                      Honorable Paul L. Maloney
v.

JAMES MCLEOD et al.,

                       Defendants.
____________________________/

                                              ORDER

               In accordance with the opinion entered this date,

               IT IS ORDERED that the claims against Defendant Blubaugh are DISMISSED

WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(B)(iii) and 1915A(b)(2) because he is

immune from suit.

               IT IS FURTHER ORDERED that the claims against Defendant McLeod are

STAYED until further order of the Court.

               IT IS FURTHER ORDERED that within thirty (30) days after a final decision

by the state court, Plaintiff shall file a motion to re-open in this Court. The motion should describe

the result in his state-court case, including the result of any appeals. Failure to file such a motion

by the deadline provided may result in the dismissal of the instant case without prejudice.

               IT IS FURTHER ORDERED that Plaintiff shall notify this Court of any change

of address occurring during the pendency of the stay.
              IT IS FURTHER ORDERED that this case shall be ADMINISTRATIVELY

CLOSED until Plaintiff files a motion to re-open in accordance with this order.



Dated:   June 18, 2019                             /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                               2
